Citation Nr: 1636485	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include a personality disorder, major depression, and schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Ashley Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1987.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing in February 2016 before the undersigned.  A copy of the transcript has been associated with the record.  

This case is on appeal from an April 2011 rating decision which denied reopening the claims for service connection for a personality disorder, major depression and schizophrenia, and denied the claim for service connection for posttraumatic stress disorder (PTSD).  The Board must initially determine whether new and material evidence has been submitted to reopen the claims for service connection prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

The Board notes that the record shows multiple psychiatric diagnoses, to include the claims denied by a prior final rating decision as stated below, as well as posttraumatic stress disorder (PTSD).  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2016). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence. See Clemons, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied. Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits. Id.

Therefore, as the new claim for service connection for PTSD is based on an assessment of the same in-service psychiatric symptoms addressed by the final rating actions denying the claims for service connection for a personality disorder, schizophrenia, and depression, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder.  In this regard, as the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claims of service connection more broadly pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder, however diagnosed.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In May 1988, the RO denied service connection for a psychiatric disorder on the basis that the Veteran's condition was considered to be a constitutional or developmental disability for which compensation was not payable.  

2.  In October 1998, the RO denied service connection for a personality disorder on the basis that a personality disorder is a constitutional or developmental disability and is not recognized as a disease or injury within the meaning of law governing claims for service connection.  

3.  In November 2001, the RO continued the prior denial of service connection for a personality disorder on the basis that new and material evidence had not been submitted.  The Veteran received notice of the decision but did not disagree and the decision became final.

4.  In August 2004, the RO denied service connection for schizophrenia on the basis that there was no evidence of a diagnosed schizophrenia and denied service connection for major depression with psychotic features on the basis that there was no evidence linking the current diagnosis of depression to treatment or disease in service.  

5.  In October 2008, the RO continued the prior denials of service connection for  schizophrenia and depression on the basis that new and material evidence had not been submitted.  The Veteran received notice of the decision but did not disagree and the decision became final.

6.  The additional evidence associated with the claims file since the November 2001 and October 2008 rating decisions, including lay statements, a February 2011 VA examination report, and a May 2016 Board hearing transcript, supports reopening the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claims of service connection for an acquired psychiatric disorder, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for a personality disorder in May 1988, October 1998 and November 2001.  The May 1988 rating decision denied entitlement to service connection based on the finding that the evidence did not demonstrate a diagnosis for which service connection may be granted.  Specifically, the RO noted the diagnosis of adjustment disorder with mixed emotional features and concluded that service connection was not warranted as the Veteran's condition was considered to be a constitutional and developmental abnormality for which compensation was not payable.  According to the October 1998 rating decision, service connection was denied for a personality disorder since it was not considered a disease or injury within the meaning of VA law.  In November 2001, the RO continued the denial of service connection, finding that new and material evidence adequate to reopen the claim for personality disorder, adjustment disorder with mixed emotional features, had not been submitted.  The Veteran did not appeal this determination and thus it became final.  

In August 2004, the RO denied service connection for schizophrenia on the basis that there was no evidence of a diagnosed schizophrenia and denied service connection for major depression with psychotic features on the basis that there was no evidence linking the current diagnosis of depression to treatment or disease in service.  In October 2008, the RO continued the prior denial of service connection for a schizophrenia and depression on the basis that new and material evidence had not been submitted.  The Veteran did not appeal the determinations and thus they became final.  

The Veteran requested that VA reopen the previously denied claims in January 2010.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final November 2001 and October 2008 rating decisions.  

Since the November 2001 and October 2008 final rating decisions, evidence added to the claims file includes VA treatment records, a February 2011 VA examination report, lay statements from the Veteran, and the February 2016 Board hearing transcript.  In particular, review of the medical evidence received shows diagnoses of additional psychiatric disorders.  Of note, the medical records received since the November 2001 rating decision reveal diagnoses of depressive disorder, schizophrenia, paranoid type, borderline personality disorder, schizoid personality disorder, psychotic disorder, adjustment disorder with mixed anxiety and depressed mood, and anxiety state not otherwise specified.  See VA problem listed printed on April 22, 2010.  According to a VA problem list printed on September 10, 2010, posttraumatic stress disorder (PTSD) was also listed.  Many of the Veteran's currently diagnosed disorders may be considered a disabilities for VA compensation purposes.  Thus, the additional evidence is new, as it was not previously of record at the time of the prior final denial, and it is material, as it addresses an element necessary to substantiate a claim for service connection, namely demonstration of a current psychiatric disability which is considered a disability for VA compensation purposes.  

Additionally, regarding the diagnoses of schizophrenia and depressive disorder, the evidence associated with the record since the October 1998 rating decision reflects diagnoses, including schizophrenia, and indicate that the current psychiatric diagnoses may be related to service.  Specifically, according to the Veteran's lay statements, including the February 2016 Board hearing testimony, he contends that he witnessed the body of a shipmate who had been murdered.  He further contends that he subsequently began hearing voices and that his hallucinations have become fixated on the death of a fellow inmate.

Thus, evidence submitted since the RO's November 2001 and October 2008 decisions, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Therefore, new and material evidence has been received since the RO's November 2001 and October 2008 decisions, and reopening the claim of service connection for an acquired psychiatric disorder, to include a personality disorder, schizophrenia, and depressive disorder is warranted.  The Veteran's appeal is granted only to this extent.


ORDER

As new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, the appeal is granted to this extent, only.


REMAND

After reviewing the Veteran's claims file, the Board concludes that a remand is necessary for additional development of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  Although the Veteran has been afforded VA examinations to determine the relationship between his claimed psychiatric disorders and service, there is no opinion of record addressing whether the Veteran's diagnosed psychiatric disorders, which include PTSD, schizophrenia, and major depressive disorder, are directly related to the Veteran's active duty service, to include his claimed experience of witnessing a body of a murdered shipmate.  A February 2009 VA psychiatric examination was provided; however, the examiner did not find that the Veteran had a diagnosis of PTSD and the diagnosis of depression did not include an adequate explanatory rationale as to whether it was related to the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, while the medical evidence of record shows diagnoses of PTSD, the evidence is unclear as to what stressor these diagnoses are based on and whether the PTSD diagnoses are in accordance with the DSM-V.  

The Veteran's reported in-service stressor has yet to be verified with respect to his diagnosed PTSD.  The Veteran should provide another stressor statement with more precise details of his stressors that occurred, in order to have the Center for Unit Records Research (CURR) or U.S. Army and Joint Services Records Research Center (JSRRC) attempt to verify these claimed stressors. 

Thereafter, he should be afforded VA examination to determine whether he has a psychiatric disorder, to include PTSD, as a consequence of his military service.  Thus, a VA examination should be provided to determine whether the Veteran has PTSD associated with the claimed witnessing of a murdered shipmate's body, or whether any of his other diagnosed psychiatric disabilities are directly related to his active duty service.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressor, including the full name of his shipmate, units of assignment, and other units involved at the time of the stressor.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressor. 

2.  If the Veteran provides further details concerning his stressor, take appropriate action to confirm his claimed stressor.

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the appellant. 

4.   Then, schedule the Veteran for a VA examination to determine the existence and etiology of all psychiatric disabilities demonstrated proximate to, or during the appeal.  The entire record must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims folder and examination of the Veteran, the examiner is asked to respond to the following:

a.  Identify all psychiatric disabilities demonstrated of record since service, even if resolved, as well as all psychiatric disabilities demonstrated on current clinical examination. 

b.  For each psychiatric diagnosis identified other than PTSD, the examiner must opine whether:

i. it is at least as likely as not (50 percent probability or more) that the disability manifested in service or is otherwise causally or etiologically related to any event in military service.
ii. it is at least as likely as not that a psychosis manifested within a year of separation from service.

c.  Regarding PTSD, if a diagnosis of PTSD is made, the examiner should offer an opinion as to whether 

i. the Veteran has PTSD due to a corroborated stressor.

A rationale must be provided for all opinions reached.

5.  After undertaking any other development deemed appropriate, readjudicate the appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


